DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-21 have been fully considered but they are not persuasive.
Applicant Argument:
In regards to claim 1, Osaki failed to disclose both: shielding walls and protrusion.
In regards to claim 10, the examiner fails to acknowledge the obvious rejection of claim 10 combining A (Osaki) and B (Yang). Applicant request the Examiner to explain the purpose behind the reproduced drawing.
Examiner’s response:
In regards to claim 1, Examiner indicated in pages 2 and 3 of the office the action that shielding walls in Fig. 1, connector shield with plurality of shielding walls in reference to column 4, Paragraph 16, a connector of a first embodiment includes a receptacle 10 which internally receives a first connecting terminal 12 and also has a first shielding case 16 with substantially a rectangular tube shape in which an opening 14 for plug insertion is formed.)  
In regards to claim 10, the obviousness rejection is valid since both references of Ozaki and Yang has the same shield structures but they are in different configurations. It’s obvious to use the shielding of Yang into Ozaki. The reproduced drawing shows the opening which it is modified on Ozaki shielding case.  For this reason rejection is still maintained.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki (EP 2613410 A1).
In Regards to Claim 1:
Ozaki teaches a connector shielding (16) for a connector, comprising: 
a plurality of shielding walls (Fig. 1, connector shield with plurality of shielding walls) forming a receptacle (10/14) receiving a mating connector (40), the receptacle (10/14) is open in an insertion direction (A) at a forward end for insertion of the mating connector (40), the shielding walls (Fig. 1) are parallel with each other at least in sections in a cross-section perpendicular to the insertion direction (A); and a guiding protrusion (22, Fig. 1-5, Paragraph 27, “the authorized plug 40 configured to abut on the two plug pickup parts 22 positioned in both sides of the opening 14 is properly inserted into the receptacle 10 to make electrical connection between both of the connecting terminals 42, 12 as shown in Figs. 7 and 9.”) disposed on at least one of the shielding walls (Fig. 1) and protruding from the at least one of the shielding walls (Fig. 1) toward the receptacle (10/14).
In Regards to Claim 2:
Ozaki teaches the connector shielding of claim 1, further comprising a shield contact spring (18, see Fig. 5 the spring arm 18 which has as an end part the wall 20) generating a contact force in a direction toward the receptacle (10/14) (paragraph 26, “When the authorized plug 40 is inserted into the opening 14 of the receptacle 10, the second shielding case 46 of the authorized plug 40 abuts on the plug pickup parts 22. When a force in an insertion direction acts on the plug pickup parts 22 as the authorized plug 40 is inserted further, the arms 18 are bent and elastically deformed so that the plug pickup parts 22”).
In Regards to Claim 3:
Ozaki teaches the connector shielding of claim 2, wherein the guiding protrusion 22) is arranged between the shield contact spring (18) and the forward end (Fig. 3).
In Regards to Claim 4:
Ozaki teaches the connector shielding of claim 3, wherein the guiding protrusion (22) and the shield contact spring (18) at least partially overlap along the insertion direction (A).
In Regards to Claim 5:
Ozaki teaches the connector shielding of claim 3, wherein the shield contact spring (18) is a leaf spring extending parallel with the insertion direction (A).
In Regards to Claim 6:
Ozaki teaches the connector shielding of claim 3, wherein the guiding protrusion (22) has a recessed portion recessed from a plane of the at least one shielding wall (Fig.1) toward the receptacle (10/14).
In Regards to Claim 7:
Ozaki teaches the connector shielding of claim 6, wherein the guiding protrusion (22) has a shape of a bow, a rear of the bow extends toward the receptacle (10/14).
In Regards to Claim 8:
Ozaki teaches the connector shielding of claim 3, further comprising at least one further guiding protrusion (22).
In Regards to Claim 9:
Ozaki teaches the connector shielding of claim 8, wherein at least a pair of guiding protrusions (22) are arranged on the shielding walls (Fig. 1) opposite each other across the receptacle (10/14).
In Regards to Claim 14:
Ozaki teaches the connector shielding of claim 1, wherein the connector shielding (16) is a stamp-bent part.
In Regards to Claim 15:
Ozaki teaches the connector shielding of claim 14, wherein the guiding protrusion (22) is formed monolithically with at least one of the shielding walls (Fig. 1).
In Regards to Claim 16:
Ozaki teaches a connector (10), comprising: 
a signal contact element (12); and a connector shielding (16) at least partially surrounding the signal contact element (12), the connector shielding (16) including a plurality of shielding walls (Fig. 1, connector shield with plurality of shielding walls) forming a receptacle (10/14) receiving a mating connector (40) and a guiding protrusion (22, Fig. 1-5, Paragraph 27, “the authorized plug 40 configured to abut on the two plug pickup parts 22 positioned in both sides of the opening 14 is properly inserted into the receptacle 10 to make electrical connection between both of the connecting terminals 42, 12 as shown in Figs. 7 and 9.”) disposed on at least one of the shielding walls (Fig. 1) and protruding from the at least one of the shielding walls (Fig. 1) toward the receptacle (10/14), the receptacle (10/14) is open in an insertion direction (A) at a forward end for insertion of the mating connector (40), the shielding walls (Fig. 1) are parallel with each other at least in sections in a cross-section perpendicular to the insertion direction (A).
In Regards to Claim 19:
Ozaki teaches a connector assembly (Fig. 8), comprising: 
a connector (10); and a mating connector (40) matable with the connector (10), the connector (10) includes a signal contact element (12) and a connector shielding (16) at least partially surrounding the signal contact element (12), the connector shielding (16) including a plurality of shielding walls (Fig. 1, connector shield with plurality of shielding walls) forming a receptacle (10/14) receiving the mating connector (40) and a guiding protrusion (22, Fig. 1-5, Paragraph 27, “the authorized plug 40 configured to abut on the two plug pickup parts 22 positioned in both sides of the opening 14 is properly inserted into the receptacle 10 to make electrical connection between both of the connecting terminals 42, 12 as shown in Figs. 7 and 9.”) disposed on at least one of the shielding walls (Fig. 1) and protruding from the at least one of the shielding walls (Fig. 1) toward the receptacle (10/14), the receptacle (10/14) is open in an insertion direction (A) at a forward end for insertion of the mating connector (40), the shielding walls (Fig. 1) are parallel with each other at least in sections in a cross-section perpendicular to the insertion direction (A).
In Regards to Claim 20:
Ozaki teaches the connector assembly of claim 19, wherein at least one of a plurality of shielding walls (46) of the mating connector (40) is arranged between the guiding protrusion (22) and a contact carrier (26) of the connector (10/14) in a fully mated state (Refer to Fig. 9 for fully mated state).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (EP 2613410 A1) in view of Yang (US. 7,695,319 B1).
In Regards to Claim 10:
All claim limitations are discussed with respect to Claim 1, Ozaki does not teach further comprising a pair of openings in one of the shielding walls, the openings receiving a plurality of signal contact elements.
Yang teaches further comprising a pair of openings (See Reproduced Drawing 1) in one of the shielding walls (Fig. 5), the openings (See Reproduced Drawing 1) receiving a plurality of signal contact elements (30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Yang's teaching of the use of the opening as a modification in the connector shielding to have less material and reduce manufacturing costs.  
Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (EP 2613410 A1) in view of Yi-Fang (US. 10,797,449 B2).
In Regards to Claim 12: 
All claim limitations are discussed with respect to Claim 1, Ozak does not teach further comprising a neck section extending in a peripheral surface of the connector shielding perpendicular to the insertion direction.
Yi-Fang teaches further comprising a neck section (110) extending in a peripheral surface of the connector shielding (100) perpendicular to the insertion direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Yi-Fang's teaching of the use of the neck section as a modification in the connector shielding to have less material and reduce manufacturing costs.  
In Regards to Claim 13:
All claim limitations are discussed with respect to Claim 12, Ozak does not teach wherein the guiding protrusion is arranged between the forward end and the neck section.
Yi-Fang teaches wherein the guiding protrusion (130) is arranged between the forward end and the neck section (110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Yi-Fang's teaching of the use of the neck section as a modification in the connector shielding to have less material and reduce manufacturing costs.  
In Regards to Claim 17: 
All claim limitations are discussed with respect to Claim 16, Ozak does not teach further comprising a neck section and a contact carrier for the signal contact element, the contact carrier extends into the receptacle through the neck section.
Yi-Yang teaches further comprising a neck section (110) and a contact carrier (300) for the signal contact element (230), the contact carrier (300) extends into the receptacle (Fig. 3) through the neck section (110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Yi-Fang's teaching of the use of the neck section as a modification in the connector shielding to have less material and reduce manufacturing costs.  
In Regards to Claim 18: 
All claim limitations are discussed with respect to Claim 17, Ozak does not teach wherein a portion of the contact carrier that extends into the receptacle has a diameter that is equal or smaller than an inner diameter of the neck section.
Yi-Yang teaches wherein a portion of the contact carrier (300) that extends into the receptacle (Fig. 3) has a diameter that is equal or smaller than an inner diameter of the neck section (110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Yi-Fang's teaching of the use of the neck section as a modification in the connector shielding to have less material and reduce manufacturing costs.  

    PNG
    media_image1.png
    432
    701
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 11, these limitations, in combination with remaining limitations of claim 11, are neither taught nor suggested by the prior art of record.

	Claim 21 is allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 21 Ozaki (EP 2613410 A1) teaches “A connector shielding for a connector, comprising: a plurality of shielding walls: (a) forming a receptacle receiving mating connector that is open in an insertion direction at a forward end for insertion of the mating connector, (b) disposed in parallel with each other in sections in a cross-section perpendicular to the insertion direction, and (c) one of which has a pair of openings arranged side by side perpendicular to the insertion direction and receive a plurality of signal contact elements; a receptacle: (a) receiving a mating connector, and (b) open in an insertion direction at a forward end for insertion of the mating connector; and a guiding protrusion: (a) on and protruding from one of the shielding walls, (b) on a web between the openings.”(receptacle 10/14, insertion direction A, mating connector 40, connector shielding 16)
Ozaki (EP 2613410 A1) does not teach “a guiding protrusion disposed on at least one of the shielding walls and protruding from the at least one of the shielding walls toward the receptacle.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 21, these limitations, in combination with remaining limitations of claim 21, are neither taught nor suggested by the prior art of record, therefore claim 21 is allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831